Citation Nr: 1100243	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for PTSD and 
assigned a 30 percent disability rating, effective November 30, 
2005. 

In August 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  At his hearing, the Veteran 
submitted additional evidence in support of his claim, along with 
a waiver of RO consideration.  38 C.F.R. § 20.1304 (2010). 

At the outset, the Board notes that, at his August 2010 hearing, 
the Veteran reported that his PTSD was a significant factor in 
his decision to "take an early retirement" in January 2009, and 
indicated that he had not worked since.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when 
evidence of unemployability is presented in cases such as this, 
the issue of whether a TDIU will be assigned should be handled 
during the determination of the initial disability rating 
assigned at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In this regard, in Rice, the Court determined that there 
is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim 
for TDIU is considered part and parcel of the claim for benefits 
for the underlying disability.  Id. at 453-54.  Therefore, in 
considering the initial rating issue on appeal, the Board finds 
that the issue of entitlement to a TDIU is also currently before 
the Board, and as such, the issues on appeal are as stated on the 
cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's VA treatment records, and 
the Veteran should be afforded another VA psychiatric 
examination.
 
A review of the record reveals that some of the Veteran's VA 
outpatient treatment records have not yet been associated with 
the claims file.  In this regard, the Board acknowledges that 
records from the Veteran's VA inpatient treatment 1) in June 
2007, 2) from January 2008 to March 2008, 3) from August 2008 to 
September 2008, and 4) in July 2010, have been associated with 
the claims file.  Significantly, however, the March 2008 
discharge summary indicates that the Veteran continued to receive 
mental health treatment at the Northampton, Massachusetts, VA 
Medical Center.  Additionally, the September 2008 discharge note 
indicates that the Veteran was scheduled for follow-up 
psychiatric treatment at the Greenfield, Massachusetts, VA 
Outpatient Clinic later that month.  Similarly, the July 2010 
discharge note indicates that, following discharge, the Veteran 
was to resume VA outpatient treatment.  Finally, at his August 
2010 Board hearing, the Veteran reported that he was receiving 
regular outpatient treatment at the Northampton, Massachusetts, 
VA Medical Center, and the Greenfield, Massachusetts, VA 
Outpatient Clinic.  In this regard, the Board notes that, to 
date, the only VA outpatient treatment records on file are 
records from the Northampton, Massachusetts, VA Medical Center 
dated from August 2003 to April 2006, including monthly 
psychiatric treatment notes from July 2005 to April 2006, and 
medication management notes dated in August 2007 and November 
2007.  Accordingly, on remand, efforts should be made to obtain a 
complete copy of the Veteran's VA treatment records.  See 38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2). 

Additionally, the Board notes that, at his August 2010 Board 
hearing, the Veteran reported that his PTSD had worsened since 
the most recent VA examination, which was conducted in June 2006.  
Moreover, the Board notes that the fact that the Veteran has been 
admitted for four different periods of inpatient treatment since 
his most recent VA examination suggests that his PTSD 
symptomatology may have worsened since June 2006.  Further, the 
Board notes that the VA examination report is now over four years 
old and does not contemplate the Veteran's additional VA 
treatment to date or his recent contentions regarding the 
severity of his symptomatology.  As such, once the foregoing 
development has been accomplished, the Veteran should be provided 
a contemporaneous VA examination to assess the current nature, 
extent, and severity of his PTSD.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Additionally, as discussed above, because the Veteran 
has submitted evidence indicating that he took an early 
retirement in January 2009 as a result of his PTSD 
symptomatology, VA must obtain a medical opinion addressing 
whether it is at least as likely as not that the Veteran's 
service-connected disabilities, and particularly, his PTSD, have 
rendered him unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's inpatient and 
outpatient treatment records regarding his 
PTSD from the VA Medical Centers in 1) 
Northampton, Massachusetts, dated since 
April 2006, and 2) Greenfield, 
Massachusetts, dated since July 2005. 

2.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies and 
tests should be performed.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the effect, 
if any, of the Veteran's PTSD on his social 
and industrial adaptability.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV) and explain the 
significance of the score.

The examiner should also state whether the 
Veteran's service-connected disabilities 
(i.e., PTSD and hepatitis C) render him 
unable to secure or follow a substantially 
gainful occupation.  In making this 
determination, consideration may be given to 
the Veteran's level of education, special 
training, and previous work experience, but 
factors such as age or impairment caused by 
nonservice-connected disabilities are not to 
be considered.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  After completion of the above, review 
the examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


